Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148011                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  CITIBANK (SOUTH DAKOTA), N.A.,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 148011
                                                                   COA: 310894
                                                                   Washtenaw CC: 11-000403-AV
  RENEE A. SMALLWOOD,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 2, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2014
           p0421
                                                                              Clerk